DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) and under 35 U.S.C. 120 are acknowledged.


Terminal Disclaimer
The terminal disclaimer filed on 2022-03-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10785251 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2020-09-18 and 2022-01-20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Condry et al. (US Pre-Grant Publication No. 20140173738-A1, hereinafter “Condry”) teaches generating an aggregate security score for a host device based on security data collected at security tools.  The collected security data includes information regarding hardware attributes of the host device, utilized software, and user behavior.

Lang (US Pre-Grant Publication No. 20090199264-A1, hereinafter “Lang”) teaches prevention of connection if a trust level does not exceed a risk level of a transaction, the trust level based on elapsed time since a prior authentication.  

Spears et al. (US Pre-Grant Publication No. 20170345003-A1, hereinafter “Spears”) teaches generating a risk score for a user.  

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention.  For example, Condry-Lang-Spears in combination do not disclose the claimed invention as a whole, as recited in Claim 1, as renumbered.
Although Condry discloses generating an aggregate security score based on collected security data including information regarding hardware attributes of the host device, utilized software, and user behavior, Condry does not disclose preventing/allowing connection based on a security score, nor that the decision to prevent/allow connection is based on a user profile (as opposed to device profile) generated based on the security score.  The Examiner notes that Lang uses a trust level in relation to a risk level of a transaction to determine whether a transaction should occur, and that Spears generates a risk score for a user.  However, the Examiner notes that the prior art does not provide sufficient motivation to be modified and combined in such a way as to render obvious the claimed invention without the usage of impermissible hindsight reasoning.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436.  The examiner can normally be reached on Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491